 

Exhibit 10.1

 

AMENDMENT

 

THIS AMENDMENT is entered into as of February 11, 2003, between CoBANK, ACB
(“CoBank”) and DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the
“Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated June 20,
2001 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”).  CoBank and the Company now desire to amend the MLA.  For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:

 

1.                  Section 10(C) of the MLA is hereby amended and restated to
read as follows:

 

SECTION 10.  Financial Covenants.  Unless otherwise agreed to in writing, while
this agreement is in effect:

 

(C)   Consolidated Funded Debt to Consolidated Cash Flow Ratio.  The Company and
its consolidated Subsidiary, on a combined basis, will have at the end of each
fiscal quarter of the Company, a Consolidated Funded Debt to Consolidated Cash
Flow of not more than 3.0 to 1.0 calculated on a trailing four quarter basis. 
Consolidated Funded Debt means all debt which would in accordance GAAP,
constitute long term debt and including any current portion thereof including:
(a) any debt with a maturity of more than one year after the creation of such
debt, (b) any debt outstanding under a revolving credit or similar agreement
providing for borrowings (and renewables and extensions thereof) which pursuant
to its terms would constitute long term debt in accordance with GAAP, (c) any
Capital Lease obligation and (d) any guarantee with respect to Funded Debt of
another person.   Notwithstanding anything to the contrary contained herein any
debt outstanding under a revolving credit or similar agreement providing
borrowings which is paid down for a period of 30 consecutive days during any 12
months period (and not merely refinanced with a short term credit facility) will
not be deemed to constitute Funded Debt.    Consolidated Cash Flow shall mean
the sum of Consolidated Net Earnings after taxes of the Company and its
Subsidiaries plus: (1) provision for any applicable income taxes; (ii)
depreciation and amortization; and (iii) Consolidated Interest Expense for the
period.

 

2.                  A new Section 22 of the MLA is being added in its entirety
and shall read as follows:

 

SECTION 22.  Agency and Intercreditor Agreement.  The Company acknowledges that
all loans made by CoBank to the Company are subject to the terms of an Agency
and Intercreditor Agreement dated as of July 15, 1998, by and between CoBank
(under the name of its predecessor St. Paul Bank for Cooperatives),
Massachusetts Mutual Life Insurance Company, MML Bay State Life Insurance
Company, CM Life Insurance Company, The Security Mutual Life Insurance Company
of Lincoln, Nebraska, and The Canada Life Assurance Company (referred to
collectively as the “Lenders”).  The Company hereby reaffirms and consents to
the terms thereof.  Notwithstanding any other provision of this MLA or any
present or future Supplement hereto, the aggregate outstanding principal
balances on all loans made by CoBank to the Company (including face amounts of
any outstanding letters of credit) may not at any time exceed 49.99% of the
aggregate outstanding principal balances on all loans to the Company by the
Lenders.  The Company shall manage all draw requests and repayments in such as
way as to ensure that such 49.99% limitation is at no time exceeded.  Any
failure of the Company to do so shall constitute an immediate event of default
hereunder.

 

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY,
INC.

 

By:

 

 

By:

/s/ Thomas Friezen

 

 

Title:

 

 

Title:

CFO

 

2

--------------------------------------------------------------------------------